DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (Pub. No.: US 2011/0009927 A1); hereinafter referred to as “Parker”.
Regarding claim 1, Parker discloses a neurostimulation system (e.g. see element 100) for providing treatment to a patient, comprising: at least one neurostimulator (e.g. see element 101) configured to transmit electrical or magnetic signals to a patient in at 
Regarding claim 6, Parker discloses the set of treatment parameter values or said treatment parameter value ranges are defined in accordance to a prescription (e.g. see figure 3 steps 225, 241-244).
Regarding claim 8, Parker discloses the compliance module is configured to evaluate a stored history of neurostimulation which includes stimulation settings and time durations used in prior stimulation in relation to a compliance criterion (e.g. see figure 3 steps 241-247).
Regarding claim 9, Parker discloses the set of treatment parameter values or said treatment parameter value ranges are defined according to at least one of a number of pulses per unit time, and strength value parameter of the electrical or magnetic signal (e.g. see figure 3 step 244).
Regarding claim 10, Parker discloses the set of treatment parameter values or said treatment parameter value ranges are adjusted according to the severity of a treatment disorder (e.g. see figure 3 step 226).
Regarding claim 14, Parker discloses the programmer is configured to permit the compliance parameter value to be set and remotely adjusted by a remote management computer located at a remote site with respect to said neurostimulation system (e.g. see figure 3 step 247).
Regarding claim 15, Parker discloses the at least one neurostimulator is selected from the group of at least one external neurostimulator, at least one implanted neurostimulator, or a combination of an at least one external and implanted neurostimulator (e.g. see element 101).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Crosson et al. (Pub. No.: US 2011/0166622 A1); hereinafter referred to as “Crosson”.
Regarding claims 12 and 16, Parker discloses the implanted stimulator but is silent as to the external stimulator. Crosson teaches that it is known to use an external stimulator as set forth in figure 9 to provide less invasive stimulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Parker, with such a modification as taught by Crosson, since such a modification would provide the predictable results of less invasive stimulation.
Regarding claim 17, Parker discloses the invention but is silent as to a therapy maximum criterion is defined by at least one interval rule which determines a minimum time interval value for operation of said at least one neurostimulator. Crosson teaches that it is known to use an external stimulator as set forth in [0065]-[0066] to provide more robust patient compliance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Parker, with such a modification as taught by Crosson, since such a modification would provide the predictable results of more robust patient compliance.

Allowable Subject Matter
Claims 2-5, 7, 11, 13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Moore et al. (Pub. No.: US 2003/0074037 A1) (e.g. see [0093]-[0099], especially [0099]) and Erickson et al. (Pub. No.: US 2011/0208265 A1) (e.g. see [0019], [0053], and [0087]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792